DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 10/18/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 8, 9, 15,  are objected to because of the following informalities:  The claim’s limitation appears to invoke a Markush Group, in order to avoid 35 USC 112 (b) /second issues.  “the oxidizing agent is selected from the group consisting of …”, … “oxidizing agent is selected from the group consisting of…”., “selected from the group consisting of…”, “ .Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The claim recites “an iodate”.   Appropriate correction is required.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claim recites method steps, however there are no steps on the method.  All the claims dependent of claim 1 are also rejected.

Claim 7 recites the limitation "the concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the reaction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the molar ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 recites the limitation "the subterranean formation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The term “sequentially” in claim 30 is a relative term which renders the claim indefinite. The term “sequentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 3, 6--8, 12, 16-18, 22-23, 26, and 30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shahin et al. (US 2017/00815841 A1) (“Shahin” herein- provided by applicant)

Claim 1
Shahin discloses, as best understood based on the indefiniteness above,  a method for delivering an acid to a site, the method comprising steps of contacting the site with one or more aqueous fluids comprising an ammonium salt, an oxidizing agent, and a surfactant, characterized in that the acid is generated at the site at a rate that is less than the rate of acid generation when the surfactant is absent. [0012; 0014]
	Since Shahin discloses the method of contacting a site with an aqueous fluid comprising an ammonium salt, an oxidizing agent, and a surfactant, it would  have an acid generated at the site at a rate that is less than the rate of acid generation when the surfactant is absent.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Shahin disclose the method of claim 1, wherein the surfactant is selected from a phosphonate- based, sulfonate-based, and combinations thereof. [0032]

Claim 3
Shahin discloses the method of claim 2, wherein the surfactant is a sulfonate-based surfactant. [0032]

Claim 6
Shahin discloses the method of claim1, wherein the ammonium salt is or comprises ammonium fluoride, ammonium chloride, ammonium bromide, ammonium iodide, or mixtures thereof. [0018] 

Claim 7
Shahin discloses the method of claim 1, wherein the concentration of the ammonium salt in the one or more aqueous fluids is in a range from about 0.001 M to saturation, when measured at 20 °C. 
[0035] This application is related to co-pending U.S. patent application Ser. No. 15/013,645 (US 2016/0244659) the entire contents of which are incorporated herein by reference, for all purposes. [0036] of ‘659 recites The concentration of the oxidizing agent is preferably a stoichiometric amount to react with the available amount of the ammonium salt. If the ammonium concentration is between about 0.5M to about 2.0M, and the oxidizing agent is sodium nitrite, the preferred concentration of sodium nitrite may be between about 1.0M to about 4.0M.
	Since Shahin discloses the method of contacting a site with an aqueous fluid comprising an ammonium salt, an oxidizing agent, and a surfactant, it would have the ammonium salt in the one or more aqueous fluids is in a range from about 0.001 M to saturation, when measured at 20 °C. 
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 8
Shahin discloses the method of claim 1, wherein the oxidizing agent is selected from a peroxide, a persulfate salt, a permanganate salt, a bromate salt, a perbromate salt, a hypochlorite salt, a chlorite salt, a chlorate salt, a perchlorate salt, a iodate salt, a periodate salt, and combinations thereof. [0019]

Claim 12
Shahin discloses the method of claim 1, wherein the concentration of the oxidizing agent in the one or more aqueous fluids is from 0.1 M to 0.5 M. [0035] This application is related to co-pending U.S. patent application Ser. No. 15/013,645 (US 2016/0244659) the entire contents of which are incorporated herein by reference, for all purposes. [0036] of ‘659 recites The concentration of the oxidizing agent is preferably a stoichiometric amount to react with the available amount of the ammonium salt. If the ammonium concentration is between about 0.5M to about 2.0M. (i.e. oxidizing stoichiometric amount approx.. 0.5 M).

Claims 16 -17
	Since Shahin discloses a sulfonate -based surfactant, it may be used to delay the reaction between oxidizer and ammonium salt and the sulfonate-based surfactant is or comprises a petroleum sulfonate.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 18
Shahin discloses the method of claim 1, wherein the ammonium salt and the oxidizing agent only generate the acid at a temperature that is greater than or equal to 65 °C. [0014; 0017; 0033]

Claim 22
Shahin discloses the method of claim 1, wherein site is a rock-based formation. [0004; 0011] 

Claim 23
Shahin discloses the method of any one of claims 1-22, wherein the rock-based formation is a carbonate, sandstone, or shale-based formation. [0004; 0011]

Claim 26
Shahin discloses the method of claim 23, wherein the carbonate formation comprises calcite, dolomite or combinations thereof. [0004; 0011]

Claim 30
Shahin discloses, as best understood based on the indefiniteness above, the method of claim 1, wherein the one or more aqueous fluids each comprise one of the ammonium salt, the oxidizing agent, or the surfactant, and are delivered to the site sequentially. [0012; 0014; 0032]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shahin as applied to claim 1, and in further view of Cairns et al. (US 2018/0291720 A1) (“Cairns” herein – provided by applicant)

Claims 9 and 10
Shahin discloses the method of claim 6. Shahin however does not explicitly disclose, wherein the oxidizing agent is selected from sodium persulfate, potassium persulfate, sodium bromate, potassium bromate, and combinations thereof, wherein the oxidizing agent is sodium bromate.
	Cairns teaches the limitation above. (See paragraph 0026 → Cairns teaches this limitation in that an oxidizing agent is a bromate salt, for instance an alkali bromate salt. In certain embodiments, an oxidizing agent is or comprises sodium bromate. In some embodiments, an oxidizing agent is an organic oxidizer. In some embodiments, an oxidizing agent comprises an agent selected from the group consisting of paracetic acid and performic acid.) for the purpose of being capable of oxidizing the ammonium salt, where, at 1 atmosphere pressure, the ammonium salt and oxidizing agent in the aqueous fluid only react to produce acid if the temperature is at or greater than 65° C. [0010]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the oxidizing agent of the method of Shahin, with the above limitation, as taught by Cairns, in order to  oxidize the ammonium salt, where, at 1 atmosphere pressure, the ammonium salt and oxidizing agent in the aqueous fluid only react to produce acid if the temperature is at or greater than 65° C.

 	Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shahin as applied to claim 1, and in further view Jiang et al. (US 2015/075797 A1) (“Jiang” herein- provided by applicant).

Claim 15
Shahin discloses the method of claim 2.  Shahin however does not explicitly disclose, wherein the sulfonate-based surfactant is selected from perfluorobutanesulfonate, perfluoroctanesulfonate, dodecylbenzene sulfonate, and trifluoromethanesulfonate.
	Jiang teaches the above limitation. (See paragraph 0082 Jiang teaches this limitation in that ionic surfactants, which include alkyl sulfates, alkyl ether sulfates, alkyl ester sulfonates, alpha olefin sulfonates, linear alkyl benzene sulfonates, branched alkyl benzene sulfonates, linear dodecylbenzene sulfonates, branched dodecylbenzene sulfonates, alkyl benzene sulfonic acids, dodecylbenzene sulfonic acid, sulfosuccinates, sulfated alcohols, ethoxylated sulfated alcohols, alcohol sulfonates, ethoxylated and propoxylated alcohol sulfonates, alcohol ether sulfates, ethoxylated alcohol ether sulfates, propoxylated alcohol sulfonates, sulfated nonyl phenols, ethoxylated and propoxylated sulfated nonyl phenols, sulfated octyl phenols, ethoxylated and propoxylated sulfated octyl phenols, sulfated dodecyl phenols, ethoxylated and propoxylated sulfated dodecyl phenols) for the purpose of forming a thin film of viscous fluid on the formation surface, hence retarding the mineral acid reactivity when present. [0081]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the sulfonate surfactant of the method of Shahin, with the above limitation, as taught by Jiang, in order to retard the mineral acid reactivity when present. [0081]

Claim 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shahin and incorporated by reference to US patent application No. 15/013,645 or US 2016/0244659 A1) (“659” herein)

Claim 21
Shahin discloses the method of claim 1. Shahin however does not explicitly disclose wherein the molar ratio of the surfactant to the ammonium salt or the oxidizing agent is 1:1 or less.
	Shahin recites [0035] This application is related to co-pending U.S. patent application Ser. No. 15/013,645 (US 2016/0244659) the entire contents of which are incorporated herein by reference, for all purposes. [0036] of ‘659 recites The concentration of the oxidizing agent is preferably a stoichiometric amount to react with the available amount of the ammonium salt. If the ammonium concentration is between about 0.5M to about 2.0M. (i.e. oxidizing stoichiometric amount approx.. 0.5 M). Shahin also recites [0008] that  the bonding energy between polar components in the oil and carbonates is higher than bonding energy between the same polar components and clay minerals and silica in sandstones. In fact, the combination of certain minerals, high temperature, salinity, surfactants, and the composition of formation water could all have a negative impact on possible wettability alteration-based EOR potential. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the molar ration amount of surfactant be 1:1 or less to an oxidizer / ammonium salt amount, in order to avoid an excess of surfactant that could have a negative impact on possible wettability alteration based EOR potential. 

Claim 28
Shahin discloses the method of claim 1. Shahin however does not explicitly disclose, wherein the oxidizing agent is present in an amount in excess of the ammonium salt, discloses the method of claim 28, wherein the amount of oxidizing agent in excess of the ammonium salt reacts with organic matter in the subterranean formation.
	Shahin also recites [0011] stimulating oil or gas production from conventional and unconventional formations comprising hydrocarbon-bearing reservoirs of varying permeability, wherein a self-initiating, self-reactive treatment fluid capable of generating heat and nitrogen gas within the formation is injected into the reservoir.) for the purpose of stimulating oil and gas production. [0011]
	Accordingly, it would have been obvious to a person of ordinary skill in art before the effective filling date of the claimed invention that the concentration of the oxidizing agent is preferably a stoichiometric amount to react with the available amount of the ammonium salt.  However, if there is higher concentration of oxidizing agent, it could react with organic matter / oils within the formation in order to stimulate oil and gas production.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson et al. (US 9,902,898 B2) Method Of Enhancing Conductivity From Post Frac Channel Formation teaches A method of enhancing conductivity within a hydrocarbon-bearing reservoir by building proppant pillars in a spatial arrangement in fractures created or enlarged in the reservoir. Two fluids of differing viscosity and stability are simultaneously pumped into the reservoir. The fluids contain identical proppants which include a proppant which is neutrally buoyant in the fluid and a proppant which is not neutrally buoyant in the fluid. Vertically extending pillars are created within the formation when the fluids are destabilized and the heavier proppant is then released from the destabilized fluids, Lecerf et al. (US 10,030,471 B2) Well treatment teaches Methods of treating a subterranean formation penetrated by a well bore, by providing a first acidic treatment fluid comprising fibers to fracture the formation and providing a non-acidic treatment fluid comprising multiple particle size acid precursors having a first average particle size between about 3 mm and 2 cm and a second amount of acid precursors having a second average size between about 1.6 and 20 times smaller than the first average particle size or a second amount of flakes having a second average size up to 10 times smaller than the first average particle size, and Bryant et al. (US 10,138,415 B2) Far-field Diversion With Pulsed Proppant In Subterranean Fracturing Operations teaches Systems and methods that use far-field diverting agents and proppant pulsing to enhance fracture geometries in far field areas of a subterranean formation are provided. In one embodiment, the methods comprise: introducing into a well bore penetrating a portion of a subterranean formation alternating stages of a proppant-carrying fracturing fluid comprising a plurality of proppant particulates, and a clean fracturing fluid comprising a lesser concentration of proppant particulates than the proppant-carrying fracturing fluid, wherein the alternating stages of the proppant-carrying fracturing fluid and the clean fracturing fluid are introduced into the well bore at or above a pressure sufficient to create or enhance one or more fractures in the subterranean formation; and introducing a diverting agent into the well bore during one or more of the alternating stages of proppant-carrying fracturing fluid and clean fracturing fluid.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/12/2022